Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/18/2021 has been entered. Claims 1, 3-4, 6, 8-11, 13-14, 16, and 18-20 remain pending. The amendment to the specifications overcome the objections to the drawings.

Response to Arguments
Applicant’s arguments, see Pages 3-4, filed 10/18/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1, 3-4, 6, 9-11, 13-14, 16, and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1, 3-4, 6, 9-11, 13-14, 16, and 19-20 has been withdrawn. 

Allowable Subject Matter
Claim 1, 3-4, 6, 9-11, 13-14, 16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Wang (CN108899909). The prior art Wang teaches a value estimation method for load flow calculations for a power network by solving linear equations with matrices. The prior art Wang teaches the limitations of “a method for estimating an admittance matrix for a transmission network, the transmission network Sun (US20170244250) teaches the limitations “compute an estimated time series data for the set of nodes of the transmission network; in the second layer, obtaining time series data comprising (i) time series measurement data obtained from the set of measured nodes via respective measurement devices; to jointly compute the estimated admittance matrix of the transmission network and the estimated time series data for the set of unmeasured nodes.” The tertiary prior art Marzetta (US20120182038) teaches the limitation “a set of unmeasured nodes wherein no measurement devices are installed.” The newly discovered prior art Hines (Distributed Model Predictive Control for Electric Grids, CMU, 2004) teaches the limitations “in a first layer, based on a known network topology, spatially dividing the transmission network into a plurality of subnets; computing the estimated admittance matrix of the transmission network by temporally dividing the time series data into time periods and estimating an admittance matrix for neighboring periods.” Newly discovered prior art Ide (US20110313957) teaches the limitation “estimating time series data for unmeasured nodes.” The combination of Wang, Sun, Marzetta, Xia, and Ide are silent with regarding the limitation “updating the first layer with the estimated admittance matrix of the transmission network computed in the second layer and updating the second layer with the estimated time series data for the set of unmeasured nodes computed in the first layer, to jointly compute the estimated admittance matrix of the transmission network and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863     

/TARUN SINHA/Primary Examiner, Art Unit 2863